          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                           Case No.
               Plaintiff,
                                                   Complaint For Damages And
         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
       Ung A. Hoong, in individual and          Act; Unruh Civil Rights Act
          representative capacity as trustee of
       The Hoong Chung Family Trust
          dated April 2, 2010;
       Quyen D. Chung, in individual and
          representative capacity as trustee of
       The Hoong Chung Family Trust
          dated April 2, 2010;
        Ta & Lam, Incorporated, a
          California Corporation; and Does 1-
       10,
               Defendants.

           Plaintiff Scott Johnson complains of Ung A. Hoong, in individual and
   representative capacity as trustee of The Hoong Chung Family Trust dated
   April 2, 2010; Quyen D. Chung, in individual and representative capacity as
   trustee of The Hoong Chung Family Trust dated April 2, 2010; Ta & Lam,



                                              
                                               
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 2 of 9
      

    Incorporated, a California Corporation; and Does 1-10 (“Defendants”), and
    alleges as follows:
 
        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
    level C-5 quadriplegic. He cannot walk and also has significant manual
    dexterity impairments. He uses a wheelchair for mobility and has a specially
    equipped van.
        2. Defendant Ung A. Hoong, in individual and representative capacity as
   trustee of The Hoong Chung Family Trust dated April 2, 2010, owned the real
   property located at or about 1650 Monterey Hwy., San Jose, California, in
   December 2018.
       3. Defendant Quyen D. Chung, in individual and representative capacity
   as trustee of The Hoong Chung Family Trust dated April 2, 2010, owned the
   real property located at or about 1650 Monterey Hwy., San Jose, California, in
   December 2018.
       4. Defendant Ung A. Hoong, in individual and representative capacity as
   trustee of The Hoong Chung Family Trust dated April 2, 2010, owns the real
   property located at or about 1650 Monterey Hwy., San Jose, California,
   currently.
       5. Defendant Quyen D. Chung, in individual and representative capacity
   as trustee of The Hoong Chung Family Trust dated April 2, 2010, owns the
   real property located at or about 1650 Monterey Hwy., San Jose, California,
   currently.
       6. Defendant Ta & Lam, Incorporated owned Flourishing Garden located
   at or about 1650 Monterey Hwy., San Jose, California, in December 2018.
       7. Defendant Ta & Lam, Incorporated owns Flourishing Garden
   (“Restaurant”) located at or about 1650 Monterey Hwy., San Jose, California,


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 3 of 9
      

    currently.
        8. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       9. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       10.Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       12.Plaintiff went to Restaurant in December 2018 (twice) went with the
   intention to avail himself of its goods or services, motivated in part to
   determine if the defendants comply with the disability access laws.


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 4 of 9
      

        13.The Restaurant is a facility open to the public, a place of public
    accommodation, and a business establishment.
        14.Parking spaces are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        15.Unfortunately, although parking spaces were one of the facilities
    specifically reserved for patrons, there were no compliant, accessible handicap
    parking spaces available for persons with disabilities that complied with the
    Americans with Disability Act Accessibility Guidelines during plaintiff’s visits.
        16.On information and belief, plaintiff alleges that an accessible parking
   space once existed in the parking lot. Indeed, there was a faded International
   Symbol of Accessibility (ISA) logo in one stall. Next to the parking stall with the
   logo, there were faded gray diagonal lines that did not have a “NO PARKING”
   warning in it.
       17.The parking space has been allowed to fade so badly, though, that it no
   longer alerts or serves persons with disabilities. What is more, there was no
   ADA signage in front of the parking space during plaintiff’s visits.
       18.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       19.Plaintiff personally encountered these barriers.
       20.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       21.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       22.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,


                                              
                                               
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 5 of 9
      

    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        23.For example, there are numerous paint/stripe companies that will come
    and stripe a parking stall and access aisle and install proper signage on rapid
    notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        24.Plaintiff will return to the Restaurant to avail himself of its goods or
    services and to determine compliance with the disability access laws. He is
   currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       25.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       26.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 6 of 9
      

        27.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       28.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
   parking space, the space must be properly marked and designated. Under the
   ADA, the method, color of marking, and length of the parking space are to be
   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §


                                              
                                               
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 7 of 9
      

    502.3.3. Under the California Building Code, to properly and effectively
    reserve a parking space for persons with disabilities, each parking space must
    be at least 216 inches in length. CBC § 11B-502.2 Under the California
    Building Code, to properly and effectively reserve a parking space for persons
    with disabilities, each such space must be identified with a reflectorized sign
    permanently posted adjacent to and visible from each stall or space. CBC §
    1129B.4. The sign must consist of the International Symbol of Accessibility
    (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
    inches and must be mounted so that there is a minimum of 80 inches from the
   bottom of the sign to the parking space. Id. Signs must be posted so that they
   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
   additional language below the symbol of accessibility must state, “Minimum
   Fine $250” to ensure that the space remains available for persons with
   disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.
       29.Here, there was a faded International Symbol of Accessibility logo in a
   parking stall. There were faded diagonal lines that did not have a “NO
   PARKING” warning in the area adjacent to the parking stall. There was also no
   blue striping that outlined a parking stall and access aisle for persons with
   disabilities.
       30.The Safe Harbor provisions of the 2010 Standards are not applicable


                                             
                                              
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 8 of 9
      

    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        31.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        32.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       33.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       34.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       35.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       36.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)


                                               
                                                
      Complaint
      
          Case 5:19-cv-00435-SVK Document 1 Filed 01/25/19 Page 9 of 9
      

        37.Although the plaintiff was markedly frustrated by facing discriminatory
    barriers, even manifesting itself with minor and fleeting physical symptoms,
    the plaintiff does not value this very modest physical personal injury greater
    than the amount of the statutory damages.
 
           PRAYER:
           Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
         1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 23, 2019           CENTER FOR DISABILITY ACCESS


                                     By: ____________________________________
                                           Chris Carson, Esq.
                                              Attorney for plaintiff








                                              
                                               
      Complaint
      
